DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention comprises a vitrectomy device comprising a cannula with a top section connected to a tubular sleeve which in turn is connected to a bottom section (Fig. 11).  The tubular sleeve has up to three evenly-spaced flexible expansile elements (50) wherein the elements (50) are connected to bottom section (64) and a top section (60) wherein both top and bottom sections have the same diameter (Fig. 11).  The elements (50) are meant to be in the expanded form by default and after pressure is applied while the cannula is inserted into the surgical site they will flatten then return to the expanded profile to prevent the cannula from being easily pulled out.  Each element (50) has a continuously changing slope relative to a longitudinal axis of the cannula, wherein the slope smoothly increases along the element from a lower end connected to the bottom section (64) then will decrease when it reaches a peak of the element (50) then smoothly decrease from the peak to the upper end connected to the top section (60), and wherein the steepest slope is between the peak and the upper end (Fig. 11).
The closest prior art of record appears to be: Yoon (US Patent 5707362) which discloses a cannula (26) having a top section, a tubular sleeve (30) and a bottom section (34) (Fig. 1-2).  The tubular sleeve (34) having expansile elements (44) which have a lower end connected to a bottom end (46), an upper end connected to a top section (32), and a peak (flat outermost point of 44) (Fig. 3).  However, as can be seen in Fig. 1-3, of Yoon the elements are more than three and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775